Name: Commission Decision of 22 December 2006 concerning a financial contribution by the Community for the implementation of an epidemiological survey and bluetongue surveillance measures in the context of the emergency measures taken to combat this disease in Belgium, Germany, France, Luxembourg and the Netherlands in 2006 and 2007 (notified under document number C(2006) 6968)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  cooperation policy;  means of agricultural production;  agricultural activity;  economic geography
 Date Published: 2007-08-24; 2007-01-12

 12.1.2007 EN Official Journal of the European Union L 7/41 COMMISSION DECISION of 22 December 2006 concerning a financial contribution by the Community for the implementation of an epidemiological survey and bluetongue surveillance measures in the context of the emergency measures taken to combat this disease in Belgium, Germany, France, Luxembourg and the Netherlands in 2006 and 2007 (notified under document number C(2006) 6968) (Only the Dutch, French and German text is authentic) (2007/20/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 3(2a) thereof, Whereas: (1) In the third and fourth weeks of August 2006, outbreaks of bluetongue appeared in the Netherlands, Belgium, Germany and France, in areas where outbreaks have not been noted before. The emergence of this disease may represent a serious risk to the Community's livestock population. (2) The Commission has adopted various decisions in order to demarcate the protection and surveillance zones and to set down the conditions governing movements of animals from these zones amending Decision 2005/393/EC (2) on protection and surveillance zones in relation to bluetongue and conditions applying to movements from or through these zones. That decision has been amended by for the last time by Commission Decision 2006/761/EC (3) to take account of the recent outbreaks referred to in recital (1). (3) In order to prevent the spread of the disease as rapidly as possible, the Community should contribute financially to the eligible expenditure incurred by the Netherlands Belgium, Germany and France in the context of the emergency measures, as provided for in Decision 90/424/EEC. (4) It is appropriate to urgently establish harmonised surveillance activities for bluetongue in the Netherlands Belgium, Germany and France. (5) Harmonised and enhanced emergency surveillance measures were put in place in close collaboration by Belgium, Germany, France, Luxembourg and the Netherlands to control the epidemic by carrying out epidemiological surveys and disease surveillance measures, including laboratory tests for serological and virological surveillance and entomological surveillance. (6) The authorities of the affected Member States (Belgium, Germany, France, Luxembourg and the Netherlands) have provided evidence of strengthened cooperation to avoid the spread of the disease by carrying out bluetongue surveillance measures. (7) Under Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (4), veterinary emergency measures undertaken in accordance with Community rules are to be financed under the European Agricultural Guarantee Fund. For financial control purposes, Articles 9, 36 and 37 of that Regulation are to apply. (8) The payment of the financial contribution from the Community should be subject to the condition that the actions planned have actually been carried out and that the authorities supply all the necessary information within the time limits laid down. (9) In the first week of November 2006, Belgium, Germany, France, Luxembourg and the Netherlands submitted an initial estimation of the costs to be incurred for the implementation of an epidemiological survey and bluetongue surveillance measures in the context of the other emergency measures taken to combat the disease. This estimation of epidemiological surveillance measures amounts to EUR 12 533 634. (10) Pending on-the-spot checks carried out by the Commission, it is now necessary to fix the amount for payment of the first instalment of the Community financial contribution. That first instalment should be equal to 50 % of the Community contribution, established on the basis of the estimated eligible expenditure of the epidemiological surveillance measures. It is also appropriate to fix the maximum amounts to be reimbursed for the costs of certain tests used in the framework of these measures. (11) The authorities of Belgium, Germany, France, Luxembourg and the Netherlands have fulfilled all their technical and administrative obligations with regard to the measures provided for in Article 3 of Decision 90/424/EEC. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Granting of a financial contribution from the Community to Belgium, Germany, France, Luxembourg and the Netherlands 1. In the context of the emergency measures taken to combat bluetongue in 2006 and 2007, Belgium, Germany, France, Luxembourg and the Netherlands shall be entitled to a financial contribution from the Community amounting to 50 % of the expenditure incurred for the costs of the laboratory tests for serological and virological surveillance and for the costs of entomological surveillance, including the purchase of traps. 2. The maximum amounts of the costs to be reimbursed to Belgium, Germany, France, Luxembourg and the Netherlands for an ELISA test for serological surveillance referred to in paragraph 1 shall not exceed EUR 2,5 per test carried out. 3. The financial contribution from the Community shall exclude value added tax. Article 2 Payment arrangements Subject to the results of any on-the-spot checks carried out in accordance with Article 9(1) of Decision 90/424/EEC, a first tranche payment as part of the Community financial contribution provided for Article 1 shall be paid as follows: (a) EUR 300 000 to Belgium; (b) EUR 2 200 000 to Germany; (c) EUR 100 000 to France; (d) EUR 25 000 to Luxembourg; (e) EUR 165 000 to the Netherlands. That payment shall be made on the basis of supporting documents submitted by Belgium, Germany, France, Luxembourg and the Netherlands relating to the laboratory tests for serological, virological and entomological surveillance and for the purchase of traps, referred in Article 1(1). Article 3 Payment conditions and supporting documents 1. The financial contribution from the Community as referred to in Article 1 shall be paid on the basis of: (a) forwarding an intermediate technical report on the technical execution of the surveillance measures including the results attained during the period from 15 August 2006 to 31 March 2007; (b) forwarding an intermediate financial report, in computerised form in accordance with the Annex, on the costs paid by the Member State during the period from 15 August 2006 to 31 March 2007; (c) forwarding a final technical report on the technical execution of the surveillance measures including the results attained during the period from 15 August 2006 to 31 December 2007; (d) forwarding a final financial report, in computerised form in accordance with the Annex, on the costs paid by the Member State during the period from 15 August 2006 to 31 December 2007; (e) the results of any on-the-spot checks carried out in accordance with Article 9(1) of Decision 90/424/EEC. The documents referred in points (a) to (d) shall be made available for on-the-spot checks referred in point (e) carried out by the Commission. 2. The intermediate technical report and the intermediate financial report referred to in paragraph 1 (a) and (b) shall be submitted by 31 May 2007 at the latest. If that time limit is not observed, the financial contribution from the Community shall be reduced by 25 % for every calendar month of delay. 3. The final technical report and the final financial report referred to in paragraph 1 (c) and (d) must be submitted by 31 May 2008 at the latest. If that time limit is not observed, the financial contribution from the Community shall be reduced by 25 % for every calendar month of delay. Article 4 Addressees This Decision is addressed to the Kingdom of Belgium, the Federal Republic of Germany, the French Republic, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands. Done at Brussels, 22 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Decision 2006/53/EC (OJ L 29, 2.2.2006, p. 37). (2) OJ L 130, 24.5.2005, p. 22. Decision as last amended by Decision 2006/761/EC (OJ L 311, 10.11.2006, p. 51). (3) OJ L 311, 10.11.2006, p. 51. (4) OJ L 209, 11.8.2005, p. 1. Regulation as last amended by Regulation (EC) No 320/2006 (OJ L 58, 28.2.2006, p. 42). ANNEX Data referred to in Article 3(1)(b) and (d) Costs incurred Nature of action Number Amount (not including VAT) ELISA Tests PCR Tests Other virological tests Entomological tests Traps Total